DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-10, 12-15, 17, 18, 20, 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ramirez (US 2018/0303574 A1).
Regarding Claims 1, 12, 20, Ramirez discloses a system/method/non-transitory computer readable medium (e.g. Fig. 15) comprising: an optical element (e.g. Figs. 14, 15 optical elements 1402, Paragraph [0176-0178]); an image sensor (e.g. Fig. 15 optical image sensors 746, 748, Paragraph [0158-0161]); one or more processors (e.g. Fig. 15 processors 1504, 1522, 1562, Paragraph [0158-0159]); and a memory storing instructions (e.g. Fig. 15 memory 1506, 1524, 1570, Paragraph [0158-0159]) that, when executed by the one or more processors, cause the system to perform: obtaining, by the optical element, images including different depths or distances of an object (e.g. Figs. 18, 19, Paragraph [0015, 0293], claim 1); comparing the different depths or distances of the object to known image patterns of the object (e.g. Paragraph [0190]) at the corresponding different depths or distances (e.g. Paragraph [0294, 0299]); characterizing optical characteristics of the optical element based on the 
Regarding Claims 2, 13, Ramirez discloses estimating any of an intrinsic parameter, an extrinsic parameters, or a distortion coefficient of the optical element (e.g. Paragraph [0251], “focal distance”).
Regarding Claims 3, 14, Ramirez discloses characterizing any of focal length, an aperture, a modulation transfer function, or an aberration of the optical element (e.g. Paragraph [0251, 0329], “focal distance”).
Regarding Claims 4, 15, Ramirez discloses limiting the characterizing to a portion of the optical element that guides light to the image sensor (e.g. Paragraph [0103-0106], zoomed lenses).
Regarding Claims 6, 17, Ramirez discloses obtaining the images including different depths or distances of the object comprises obtaining the images at different depths and angles of the object relative to the optical element (e.g. Paragraph [0293-0296], different magnification levels).
Regarding Claims 7, 18, Ramirez discloses obtaining the images including different depths or distances of the object comprises changing an angle and a distance between the image sensor and the optical element (e.g. Paragraph [0103-0106], zoomed lenses).
Regarding Claims 8, 19, Ramirez discloses a mount that supports the image sensor or the optical element (e.g. Paragraph [0179-0180], zoom lens motor/actuator 1546, 1550), the mount being movable to change an angle and a distance between the 
Regarding Claim 9, Ramirez discloses classifying the obtained images into groups based on respective perspectives of the obtained images (e.g. Paragraph [0329, 0330], left images and right images); and selecting, for each of the groups, one image having a highest sharpness to characterize the optical characteristics of the optical element (e.g. Paragraph [0329, 0330], monitoring maximum sharpness for both the left and right images to optimize/select focus).
Regarding Claim 10, Ramirez discloses reconstructing a scene containing the object based on the characterized optical characteristics (e.g. Paragraph [0150-0156], output image data).
Regarding Claim 21, Ramirez discloses characterizing an aperture or a modulation transfer function of the optical element (e.g. Paragraph [0329]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ramirez (US 2018/0303574 A1) in view of Tsubusaki (US 2014/0320702 A1).
Regarding Claims 5, 16, although Ramirez discloses limiting the characterizing to a portion of the optical element (e.g. Paragraph [0103-0106], zoomed lenses); it implicitly disclose the portion is based on an orientation of the optical element and an orientation of the image sensor.
However, Tsubusaki teaches the portion is based on an orientation of the optical element and an orientation of the image sensor (e.g. Paragraph [0047, 0060], auto-zoom if orientation of camera is changed).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to incorporate auto-zoom technique as taught as Tsubusaki into the system/method of Ramirez in order to prevent a blurry phenomenon which auto-zoom is repeatedly performed.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ramirez (US 2018/0303574 A1) in view of Watson (US 10,074,183 B1).
Regarding Claim 11, although Ramirez discloses obtaining the images including the different perspectives (e.g. Figs. 18, 19, Paragraph [0015, 0293], claim 1); it implicitly discloses determining a stability of the optical element based on a measurement from an inertial measurement unit (IMU); and in response to determining that the stability of the optical 
However, Watson teaches determining a stability of the optical element based on a measurement from an inertial measurement unit (IMU) (e.g. Col. 16 Ln 37-39, Col. 17 Ln 42-51, IMU is used for measurement); and in response to determining that the stability of the optical element satisfies a threshold condition, obtaining the images including the different perspectives (e.g. Col. 14 Ln 21-61, provide stabilized images according to measured movement within threshold).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to incorporate imaging stabilization as taught as Watson into the system of Ramirez in order to provide accurate measurement for imaging sensor stabilization and calibration.

Response to Arguments
Applicant’s arguments with respect to claims 1-18, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive. Please see the rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kimoto (US 2015/0109479 A1), discloses image capturing controls;
Wagner (US 2017/0159875 A1), discloses stabilized payload support.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YULIN SUN whose telephone number is (571)270-1043.  The examiner can normally be reached on 10AM - 6PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YULIN SUN/             Primary Examiner, Art Unit 2485